DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species 3 in the reply filed on 06/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The applicant has stated claims 1 and 6-10 are directed to elected species 3 and claims 2-3, 5, 11-12, 14-16 and 18 are withdrawn. However the examiner notes that claims 7-8 and 10 are not directed to species 3 and therefore being withdrawn as well. For example, claim 7 includes a limiting hole and claims 8 and 10 include sliding pole which are not part of the elected species 3.
Therefore claims 1, 6, and 9 are directed to elected species 3 and will be examined below while claims 2-3, 5, 7-8, 10-12, 14-16 and 18 are withdrawn for being directed to a non-elected species.
Claim Objections
Claims 6 and 9 are objected to because of the following informalities: claim 1 clearly positively recites “mounted at an outside of a drawstring exit of a curtain drawstring mechanism”, however, claims 6 and 9 fail to include these limitations/structures in the first 3 lines.  It is clear that these limitations must also be required in claims 6 and 9 and the examiner is interpreted them as such since .   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the drawstring" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 9 are at least rejected for depending from a rejected claim such as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20150354270 A1) in view of Hansen (US 20050263257 A1) and Wei (US 10731408 B2).
Regarding claim 1, Huang teaches a curtain drawstring adjustment mechanism 3, mounted at an outside of a drawstring exit (not numbered, but shown in figure 2) of a curtain drawstring mechanism 11, the curtain drawstring adjustment mechanism 3 comprising (see figure 8): a base 31; a slider 42 slidably (moves in left-right direction) mounted to the base 31, the slider 42 correspondingly forming a drawstring limiting portion 300 for hooking (around the wheel 30) the drawstring 12; and an adjustment member 43 for adjusting a position (by turning 43) of the slider 42 in a direction perpendicular (shown in figure 8) to an axial direction of the drawstring exit; but is silent concerning a side surface of the slider forms a rack extending in a sliding direction of the slider, the adjustment member is a gear rotatably mounted to the base and meshing with the rack; the base forms a limit lock for preventing the slider or the gear from returning back when the slider is adjusted in position.
Hansen teaches (see figure 3) a side surface (upper side of 52 with teeth) of the slider 38 forms a rack 52 extending in a sliding direction of the slider 38, 
Wei teaches (see figure 4) a limit lock 15d2 prevents the slider 15b from returning back.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Huang with a rack and a gear, as taught by Hansen, to make the sliding process of the slider tool less; a limit lock, as taught by Wei, to prevent the slider from sliding in either directions.
It should be noted that the use of the rack and gear of Hansen with the base of Huang would require replacing the adjustment rod 42 with the rack and the modulation member 43 with the gear.
Note too that the test for obviousness is not whether the features of a secondary [and/or tertiary] reference[s] may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Regarding claim 9, Huang teaches all of the elements of the current invention as stated above except surfaces against which the base and the slider 
Hansen teaches surfaces against which the base 41 (inner surface) and the slider 38 (outer surface) are abutted are respectively provided with guide grooves (hollow channel inside the base 41 to receive the slider 38) and guide blocks (the slider itself acts as a guide block) which cooperate with each other to guide the slider to slide linearly (as shown in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Huang with a guide groove and guide block, as taught by Hansen, to retain the slider within the base.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hansen and Wei as applied to claim 1 above, and further in view of Lei (CN 109138806 A).
Regarding claim 6, Huang in view of Hansen and Wei teaches all of the elements of the current invention as stated above except the drawstring limiting portion is a through hole or a through hole mounted with a sliding pole for the drawstring abutting against.
Lei teaches the drawstring limiting portion (capable of performing intended function) is a through hole (shown below).

    PNG
    media_image1.png
    396
    536
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Huang in view of Hansen and Wei with a through hole, as taught by Lei, at the end of the slider to secure the drawstring. It should be noted that the use of the through hole of Lei with the slider of Huang would require replacing the drawstring limiting portion 300 with an end portion (through hole) as shown above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        




/DANIEL P CAHN/Primary Examiner, Art Unit 3634